IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10293
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TRONNALD LOUIS DUNAWAY,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:99-CR-98-2-T
                       --------------------
                         November 2, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD) appointed to represent

Tronnald Louis Dunaway moves for leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Dunaway has received copies of counsel’s motion and brief, but he

has not filed a response.

     Dunaway filed a notice of appeal five months after judgment.

The 10-day limit for filing a notice of appeal in a criminal case


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10293
                                -2-

is "mandatory and jurisdictional."    United States v. Coscarelli,

149 F.3d 342, 343 (5th Cir. 1998) (en banc)(internal quotation

and citation omitted); Fed. R. App. P. 4(b).   This court’s

briefing notice directed counsel to address whether the notice of

appeal was timely.   The FPD’s brief does not address the issue.

It merely asserts that the notice of appeal was timely.

     We have examined counsel’s Anders brief and the record and

have determined that the appeal raises no nonfrivolous issue.

Therefore, we need not require additional briefing on the

timeliness of the notice of appeal.   See United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000).

     The appeal is DISMISSED for lack of jurisdiction.    See id.

Counsel’s motion to withdraw is DENIED as moot.